Case: 10-60741 Document: 00511431486 Page: 1 Date Filed: 03/31/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 31, 2011
                                     No. 10-60741
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

RANDOLPH FREEMAN, also known as Dee,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 1:93-CR-60-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Randolph Freeman appeals the revocation of his supervised release and
imposition of 41 months of imprisonment. Freeman contends that the district
court erred by denying his motion to dismiss the revocation petition because his
rights under Federal Rule of Criminal Procedure 32.1(a)(1) and the Due Process
Clause of the United States Constitution were violated when he was deprived of
an initial appearance for 27 months following the execution of the revocation
warrant.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-60741 Document: 00511431486 Page: 2 Date Filed: 03/31/2011

                                 No. 10-60741

      We need not determine when the revocation warrant was executed because
Freeman has not established that he was prejudiced by the alleged 27-month
delay. See United States v. Tippens, 39 F.3d 88, 90 (5th Cir. 1994). Therefore,
he has failed to establish a due process violation and demonstrate any error,
plain or otherwise, in the denial of his motion to dismiss.
      The judgment of the district court is AFFIRMED.




                                        2